     Case 2:18-bk-21368-BR       Doc 21-1 Filed 12/10/18 Entered 12/10/18 10:52:36                 Desc
                               Declaration of Michael Mora Page 1 of 4



1    Michael P. Mora (Ill. Bar No. 6199875)
     Federal Trade Commission
2    600 Pennsylvania Ave., NW
     Mailstop CC-9528
3    Washington, D.C. 20580
     (202) 326-3373 (tel.)
4    (202) 326-3197 (fax)
     E-Mail: mmora@ftc.gov
5
     Stacy R. Procter (CA Bar No. 221078) (Local Counsel)
6    Federal Trade Commission
     10990 Wilshire Blvd., Suite 400
7    Los Angeles, CA 90024
8    (310) 824-4300, x4343 (tel.)
     (310) 824-4380 (fax)
9    Email: sprocter@ftc.gov

10   Attorneys for Federal Trade Commission

11                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                   LOS ANGELES DIVISION
13   In re: ERIC WEST,                                    Case No. 2:18−bk−21368−BR
14   and                                                  Chapter 7
15         KAY WEST,
                  Debtors
16
17
          DECLARATION OF MICHAEL MORA IN SUPPORT OF APPLICATION OF
18           NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE
19
            1.      I am an attorney employed by the Federal Trade Commission (“FTC”), a United
20
     States Government agency. I have submitted an Application for admission pro hac vice to the
21
22   Court to appear in this case and related adversary proceedings on behalf of the FTC, a creditor

23   and party in interest in this case. I submit this declaration in support of my Application.
24
            2.      Local Bankruptcy Rule 2090-1(b)(5)(A) requires an applicant seeking permission
25
     to appear pro hac vice to present proof of payment of a fee required by the District Court.
26
            3.      As set forth in the attached memoranda dated August 1998 from the then-Director
27
28   of the Administrative Office of the United States Courts, pursuant to the Miscellaneous Fee

                                                      1
     Case 2:18-bk-21368-BR       Doc 21-1 Filed 12/10/18 Entered 12/10/18 10:52:36                Desc
                               Declaration of Michael Mora Page 2 of 4



1    Schedule for the District Courts at 28 U.S.C. § 1914, attorneys appearing in federal court for
2    United States agencies, such as the FTC, are not subject to admission fees, inasmuch as they are
3
     appearing on behalf of the United States.
4
            Dated: December 10, 2018              _/s/ Michael P. Mora
5
6                                                 Michael P. Mora (Ill. Bar No. 6199875)
                                                  Federal Trade Commission
7                                                 600 Pennsylvania Ave., NW
                                                  Washington, D.C. 20580
8                                                 Telephone: (202) 326-3373
                                                  Facsimile: (202) 326-3197
9                                                 E-Mail: mmora@ftc.gov

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
  08/21/98 FRI 10:43 FAX 202 305
     Case 2:18-bk-21368-BR    Doc3138
                                  21-1          CIVIL
                                              Filed    0AAG
                                                    12/10/18 Entered 12/10/18 10:52:36         Desc
                                                                                                      [~002
                                Declaration of Michael Mora Page 3 of 4




LEONIDA3 RALPH MECHAM.
        Direc{or
                            ADMINISTRATIVE OFFICE OF THE
                               U NITED STATES COO RTS
    Ass(x:iale Director               WASHINGTON, D.~ 20544
                                      ~(ugust 14, 1998


      Honorable Janet Reno
      Attorney General of the
        United States
      Washington, D.C. 20530

      Dear Madam Attorney General:

             It has recently come to my attention that there is some confusion in the courts
      concerning the applicab~ty of attorney admission fees to federal agency attorneys. I
      am enclosing for your information a copy of a memorandum that was recently sent to
      all United States clerks of court informing them that all federal government attorneys
      should not be subject to an admission fee for appearing in federal court.

               I thought that your office should be made aware of the memorandum and I trust
      that it will help to clarify the situation for both the clerks of court and attorneys
      employed by federal agencies.


                                                    Sincerely,




                                                    Leonidas Ralph Mecham
                                                    Director


      Enclosure

      e.c:       Honorable Frank W. Hunger
                 Honorable Donna A. Bucella
  08/21/98.     FRI 10:44 F~ 202 305 3138
       Case~   2:18-bk-21368-BR                    CIVIL
                                  Doc 21-1 Filed 12/10/18   Entered 12/10/18 10:52:36                Desc       ~]003
                                Declaration of Michael Mora Page 4 of 4
     !




                                                      ~,.

I FONIDAS RALPH MF.CH^M
         Director
                                ADMINISTRATIVE OFFICE OF THE
                                   UNITED STATES COURTS
  CLARENCE A. LEE, IR.
    Assoda~e Direr61"                        WASHINGTON, D.C, 205’14

                                              August i0, 19 98


         MEMORANDUM TO ALL CLERKS, UNITED STATES COURTS

         SUBJECT: Admission Fees for Federal Government Attorneys (INFORMATION)


                It has recently come to the attention of the Administrative Office that federal agency
         attorneys are fi~luenfly subjected to admission fees to appea~ before various federal courts.
         Because there is confusion in this area, it seems desirable to cladfy Iudicial Conference policy
         with regard to charging federal government attorneys admission fees. The Judicial Conference
         policy, as. stated in the introduction to the Miscellaneous Fee Schedule for the District Courts at
         28 U.S.C. §1914, provides that "[n]o fees arc to be charged for services rendered on behalf of the
         United States, with the exception of those specifically prescribed in items 2, 4, and 14" (relating
         to search of records, copying tees, and public access).
                The attorney admission fee found at item 11 of the district court fee schedule is not one of
         the exceptions, listed above. Accordingly, federal government attorneys, whether they are
         Department of Justice attorneys, or assistant United States attorneys, or employed by any other
         federal agency, .should not bc subject to an adm~sion fee for appearing in federal court, inasmuch
         as they are appearing on behalf of the Urdted State, s. Some federal courts charge apro hac vice
         fee that is not included in the miscellaneous fee schedules. In keeping with the spirit of Judicial
         Conference policy, hovm. vet, pro hac vice fees should not be charged to federal government
         attorneys. These attorneys often practice before federal courts in many districts across the United.
         Sutte.s,, Requiring them to paypro hac vice fees imposes a financial burden on them because they
         eaun6t be reimbursed by their agencies for work-assoeimed admission fees.

                If you have any questions about admission fees, please contact the Court Administration
         Policy Staff at 202-273-1539 or the Office of General Coumel at 202-273-I 100.




                                                                     Ralph Mecham
